Citation Nr: 1035643	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-31 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and/or any other 
psychiatric disorder supported by the record.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1966 to September 1969.  This claim is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2005 rating 
decision of the Los Angeles, CA VARO, which in pertinent part 
denied service connection for PTSD.  The Veteran now lives in the 
jurisdiction of the Boise, Idaho RO.

The Board notes that the psychiatric disorder claim on appeal was 
previously characterized as one simply for service connection for 
PTSD.  However, in a judicial precedent issued in February 2009, 
the U.S. Court of Appeals for Veterans Claims (Court) held that 
claims for service connection for PTSD include claims for service 
connection for all psychiatric disabilities reasonably raised by 
the Veteran or the evidentiary record, based on the inherent 
unreasonableness of imputing self-knowledge of mental conditions 
from which the Veteran may be suffering.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The claims file bears medical records with 
findings which potentially implicate other psychiatric disorders, 
including an involuntary psychiatric admission from December 2005 
to January 2006, when major depression with anxiety and psychotic 
features was assessed.  The claim at issue has accordingly been 
restyled as one for service connection for a psychiatric disorder 
to include PTSD and any other psychiatric disorder supported by 
the record, to reflect the broader possible claim for other 
psychiatric disorder(s), as required by the Court.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

Regarding the Veteran's psychiatric disorder/PTSD claim, based 
upon the expansion of the issue in this case due to the decision 
of the Court in Clemons, supra, the Veteran will need to be 
furnished updated notice under the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Also, a VA examination is in order to 
ascertain all current psychiatric disabilities and whether any 
developed in service.  

The claims file also does not indicate that the Veteran was 
provided with the appropriate notice regarding rating and 
effective date criteria pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).  This must be addressed in the 
VCAA letter upon remand.

A grant of service connection for PTSD previously required 
medical evidence establishing a diagnosis of the condition, and 
credible supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor. 38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 
Vet. App 128 (1997).  However, 38 C.F.R. 3.304(f) has recently 
been amended by the Secretary of Veterans Affairs, by the 
addition of the following: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

The Veteran has given a stressor with no specific dates, which 
the RO has not attempted to verify.  The Veteran stated that he 
was riding in a Jeep in the demilitarized zone (DMZ) in Korea 
when his friend, a Korean soldier named Kim, was shot right next 
to the Veteran, spraying blood onto him and into his mouth.  
However, the RO also has not requested more specific information 
regarding the claimed stressor from the Veteran.  

The VCAA letter to be issued to the Veteran should also inform 
him of the changes in criteria for service connection for PTSD.  
The Veteran should also accordingly be afforded the further 
opportunity of a VA examination.  38 C.F.R. § 3.655 (2009).  The 
examination instructions should reflect the changes to the 
regulatory criteria for claims for service connection for PTSD.  
A determination must be made by the RO, as part of its agency of 
original jurisdiction (AOJ) determination, whether the alleged 
stressor fits within the parameters of stressors for which no 
independent verification is required beyond the Veteran's 
assertions and the VA examiner's assessment, pursuant to 
38 C.F.R. § 3.304(f)(3).  

Additionally, a March 2006 document within the claims file 
indicates that the Veteran is a recipient of income from the 
Social Security Administration (SSA).  The document does not 
indicate whether the income is based upon disability, and a 
review of the claims file reveals no SSA decision or any 
supporting medical records to clarify this point.  The RO should 
ascertain whether the Veteran's SSA income is based upon 
disability and obtain any records from the SSA in support of the 
Veteran's disability benefits, if any.

In order to fulfill the VA's duty to assist, all relevant 
treatment records must be obtained for a complete picture of the 
Veteran's treatment.  A disability award from SSA would certainly 
be helpful in deciding this claim.  Additionally, the RO should 
obtain any VA treatment records not already included in the 
claims file, as they are constructively of record.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran corrective VCAA notice 
to inform him of the evidence necessary to 
substantiate his claim for service connection 
for any current psychiatric disorders, 
including PTSD, and what evidence he is to 
provide and what evidence VA will attempt to 
obtain on his behalf.  Inform him of the 
expanded claim under consideration, pursuant 
to Clemons.  Also in that letter, afford the 
Veteran notice of the new criteria for 
service connection for PTSD, explaining the 
new stressor evidentiary requirements to 
support the claim.  Additionally, the VCAA 
letter should comply with the Court's 
decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  All records and 
responses received should be associated with 
the claims file.  

2.  The Veteran also should be asked whether he 
has any information or evidence regarding any 
post-service mental health or social services 
treatment for which records have not already been 
obtained, in furtherance of his claim for 
psychiatric disorders.  He should be advised that 
mental illness from which he may suffer need not 
necessarily be PTSD in order to be related to 
service (consistent with Clemons v. Shinseki, 23 
Vet. App. 1 (2009)), and he should accordingly be 
encouraged to assist in obtaining existing 
records of treatment or evaluation for any mental 
illness.  All records and responses received 
should be associated with the claims file, and 
any indicated development should be undertaken.  

3.  Obtain from the SSA copies of any 
determination regarding a claim by the 
Veteran for disability benefits, along with 
any underlying medical records associated 
with such determination.

4.  The RO should request additional 
information from the Veteran regarding his 
claimed stressor, including the specific 
location where the incident took place, the 
approximate date (within a two month period) 
of the incident, and the unit of assignment 
at the time the stressful event occurred.  

5.  The RO should then make appropriate 
efforts, through official channels, to verify 
any alleged stressor(s). 

6.  Thereafter, a VA psychiatric examination for 
compensation purposes should be afforded the 
Veteran, to address whether any current 
psychiatric disorder may be causally related to 
service.  All necessary tests should be 
conducted.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  In addressing 
the questions below, the examiner's opinion 
should be informed by a review of the Veteran's 
psychiatric history and findings as documented 
upon any prior psychiatric examinations or 
treatments.  To the extent feasible, other 
evidence, to include lay statements, may be used 
to support a diagnosis or an assessment of 
etiology as related to service, with appropriate 
weighing of credibility of such evidence.

a. The examiner should review the 
multiple-volume claims file, and identify 
all current psychiatric disorders.  The 
examiner should provide an evaluation of 
the nature and severity of these 
psychiatric disorders, and their effect on 
functioning, including employment.  

b. For each psychiatric disorder as to 
which the examiner enters a diagnosis, 
he/she should answer the following:  Is it 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the disorder developed in service, or pre-
existed service and was aggravated 
(permanently increased in severity) during 
service, or is otherwise causally related 
to service; or, alternatively, is any such 
relationship to service unlikely (i.e., 
less than a 50-50 probability)?  The 
examiner should provide a complete 
explanation for his/her opinions.

c. Specifically regarding the Veteran's 
claimed PTSD, the examiner is hereby 
advised that independent verification of 
claimed in-service stressors is not in all 
instances required to support a diagnosis 
of PTSD for purposes of supporting the 
Veteran's PTSD service connection claim.  
Rather, the Veteran's own statements may 
support the alleged stressor if the 
stressor claimed by those statements is 
consistent with the places, types, and 
circumstances of the veteran's service 
(such as consistent with this Veteran's 
war-time service in Korea during an 
interval of active conflict during the 
Korean conflict), and if the alleged 
stressor consisted of the Veteran 
experiencing, witnessing, or being 
confronted with an event or circumstance 
that involved the actual or threatened 
death or serious injury, or a threat  to 
the physical integrity of the Veteran or 
others, such as from an explosive device, 
incoming artillery, rocket fire, mortar 
fire, grenade, small arms fire including 
sniper fire, attack upon a friendly 
military aircraft, or other combat 
incident, and the Veteran's response to 
the event or circumstances involved a 
psychological or psycho-physiological 
state of fear, helplessness, or horror.

The examiner must thus provide findings 
regarding the Veteran's alleged stressors, 
and whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that they meet these 
criteria, from a psychological 
perspective, in order for the 
uncorroborated stressor(s) to serve to 
support the PTSD claim.  The examiner must 
then address whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the Veteran 
has PTSD due to an in-service stressor 
meeting these criteria, or otherwise due 
to a corroborated in-service stressor.   

d.  Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e. Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

f. A rationale should be provided for all 
opinions given, and the factors upon which 
each medical opinion is based must be set 
forth in the report.  If the examiner 
cannot answer any question posed without 
resorting to unsupported speculation, the 
examiner should so state, and explain why 
that is so.

7.  Thereafter, the RO (AMC) should 
readjudicate the remanded claim de novo.  If 
any benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
DAN SCHECHTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


